Citation Nr: 1704127	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  13-14 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for sleeping problems, to include as secondary to tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Drummer


INTRODUCTION

The Veteran served on active duty in the United States Air Force during the Vietnam Era and peacetime from July 1969 to May 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The case has since been transferred to the RO in Oakland, California.

In September 2016, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) at a video-conference hearing.  A transcript of the hearing is associated with the claims file.

The issue of entitlement to service connection for sleeping problems, to include as secondary to tinnitus, being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's bilateral hearing loss was caused by hazardous noise exposure during active service.

2. The Veteran's tinnitus was caused by hazardous noise exposure during active service.



CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral Hearing Loss and Tinnitus

The Veteran's claims of service connection for bilateral hearing loss and tinnitus are based on his contention that these disabilities resulted from noise exposure and resulting acoustic trauma during active service.  At his September 2016 hearing, he testified that his hearing loss and tinnitus started during active service when he was over in Europe (North Africa and Germany).  He also testified that his hearing loss and tinnitus have continued ever since he was in the military.  For the following reasons, the Board finds that service connection for bilateral hearing loss and tinnitus is established.

For the purposes of applying the laws administered by VA, impaired hearing is considered a disability under VA law when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2016); see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran's August 2009 VA audiological examination establishes a current bilateral hearing loss disability.  The examination report reflects that the Veteran had puretone thresholds of 60 and 65 decibels in his left and right ears, respectively, at 4000 Hertz.  Since his puretone thresholds were higher than 40 decibels in each ear, the Veteran has a current bilateral hearing loss disability, thus satisfying the first element for establishing service connection.  See 38 C.F.R. §§ 3.303(a), 3.385 (2016); see also Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In addition, the Veteran's DD 214 reflects that his military occupational specialty (MOS) was 57170, Fire Protection Specialist Supervisor, which is now 3E7X1, Fire Protection.  The Department of Defense has determined that this MOS involved a high probability of hazardous noise exposure.  See VA Fast Letter 10-35 (September 2, 2010) (discussing the Duty MOS Noise Exposure Listing).  Thus, the Board finds it credible that the Veteran was exposed to hazardous noise in service based on his MOS and the circumstances of his service.  See 38 U.S.C.A. § 1154(a) (West 2014). 

However, the August 2009 VA examiner opined that the Veteran's current bilateral hearing loss and tinnitus were not caused by or a result of noise exposure due to military service.  Rather, the VA examiner opined that the Veteran's current bilateral hearing loss and tinnitus were as least as likely as not (50/50 probability) caused by or a result of post-service occupational noise exposure and presbycusis.
The VA examiner's rationale was that the configuration of the audiogram was consistent with the accumulation of occupational noise exposure as well as the effects of presbycusis.  The VA examiner further noted the Veteran's occupational noise exposure as a firefighter since his separation from active service until his retirement in 2003, in which the Veteran reported that he wore hearing protection.  
The examiner also noted that the Veteran's service treatment records showed no hearing loss.  

Also of record is a February 2009 opinion from Connie Campa, a private audiologist.  Dr. Campa stated that the pattern and degree of the Veteran's 
hearing loss is most consistent with a noise-induced hearing loss and most likely
associated with his history of military noise exposure.

In July 2009, Daniel Gonzalez, M.D. stated that it has been established that hearing loss and tinnitus can be directly related to prolonged periods of noise exposure and that based on the history provided by Veteran it was more than likely that the noise exposure he experienced while on active duty as a firefighter was the direct cause of his symptoms.

The Board finds that the positive opinions from Drs. Campa and Gonzalez are sufficient to place the evidence in at least a state of equipoise regarding whether the Veteran's hearing loss is related to his in-service acoustic trauma, given the aforementioned August 2009 VA negative opinion.  When there is an approximate balance of positive and negative evidence on any issue material to the claim, a claimant is entitled to the benefit-of-the-doubt.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).  When the evidence supports the claim or is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Accordingly, resolving reasonable doubt in the Veteran's favor, the benefit-of-the-doubt applies and service connection for bilateral hearing loss is granted.  See 38 U.S.C.A. § 5107(West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert, 1 Vet. App. at 55.

Concerning tinnitus, the Veteran has reported, as he is competent to do, that he first experienced tinnitus ("very loud bells ringing in my ears all the time") while in active service and that he has continued to experience it since that time.  See August 2009 statement and September 2016 Board hearing transcript, p. 5; see also Charles v. Principi, 16 Vet. App. 370 (2002) (noting that, because tinnitus is "subjective," its existence is generally determined by whether the Veteran claims to experience it; therefore, a lay person is competent to report the presence of tinnitus); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  For VA purposes, tinnitus is a disorder with symptoms that can be identified through lay observation alone.  See Jandreau, 492 F. 3d at 1376-77 (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg); see also Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation).

The Board acknowledges that the Veteran's service treatment records do not show complaints of or treatment for tinnitus.  However, the Board finds the Veteran's lay statements regarding the onset of his tinnitus in service and the continuity of tinnitus symptomatology since that time to be credible.  See Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001).  Further, contrary to the August 2009 VA examiner's opinion, Dr. Gonzalez stated in July 2009 that based on the history provided by Veteran it was more than likely that the noise exposure he experienced while on active duty as a firefighter was the direct cause of his tinnitus.

As with the Veteran's bilateral hearing loss, the Board finds that the evidence is in at least a state of equipoise regarding whether the Veteran's tinnitus is related to his in-service acoustic trauma.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

While the Board sincerely regrets the delay, the service connection claim for a sleeping disorder, to include as secondary to tinnitus, must be remanded for further development to ensure an informed decision, to satisfy all due process requirements, and to afford the claim every due consideration.

In July 2009, Dr. Gonzales stated that it must be concluded that the Veteran's sleep deprivation is a direct result of his tinnitus.  However, from a review of the file it appears that the Veteran has not been diagnosed as a having a sleep disorder.  Therefore, a VA examination is warranted.  See 38 U.S.C.A. § 5103A(d)(1) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016) (VA has an affirmative duty to obtain an examination of the claimant at VA health-care facilities if the evidence of record does not contain adequate evidence to decide a claim).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify all medical care providers that have treated him for any sleep disorder.  Make arrangement to obtain all records the Veteran adequately identifies.

2. Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any sleep disorder.  Provide the examiner with the Veteran's claims file for review and ask the examiner to confirm in his written report that he/she conducted such a review. 

The examiner must take a complete history from the Veteran regarding his sleep-related complaints during and after service.  Following a comprehensive evaluation, during which all indicated studies are conducted, the examiner should:

(a)  Identify all current sleep disorders found to be present.  If the examiner determines that the Veteran does not have a sleep disorder, he/she must explain why this is the case.

(b) For any diagnosed sleep disorder, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50% or greater probability) that it had its clinical onset during active service or is related to any incident of service.

(c) For any diagnosed sleep disorder, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50% or greater probability) that it was either (i) caused by, or (ii) aggravated by, the Veteran's tinnitus.

A complete explanation must be provided for all opinions.  If the examiner is unable to provide an opinion without resorting to speculation, he/she must state why this is the case.

3.	Following completion of the foregoing, review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2016).

4.	After the requested development has been completed, readjudicate the Veteran's claim.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


